DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06/16/2020 and 11/16/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Aoyama et al. (JP 2016/111738) teaches a brushless direct-current (BLDC – preamble, patentable weight not given) motor (abstract) comprising: 
a stator (48) having a stator core (54), a plurality of teeth (54b, Fig 4) extending radially outwardly from the stator core (54), and a plurality of windings (58, Fig 6) wound around the stator teeth; 
a rotor shaft (52) extending along a center axis (Fig 3); 
a rotor (50) having a rotor core (64, Fig 7) disposed around the stator (seen better in Fig 3), 
a plurality of permanent magnets (62, Fig 8) secured to the rotor core (64), 
an inner annular member (60, Fig 3) mounted on the rotor shaft (52), and 
a plurality of radial blades (66c, Fig 9) extending angularly from the rotor core (66b) to the inner annular member forming a fan adjacent the stator (Fig 3) that generates an airflow with rotation of the rotor shaft. 
However, neither Aoyama et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a first end cap including a radial back plate proximate the fan and a center opening in the radial back plate through which the rotor shaft extends, the radial back plate including at least one sloped surface forming at least one air gap, wherein the airflow generated by the fan is centrifugally guided within the first end cap by the at least one sloped surface and caused to exit the first end cap through the at least one air gap; and a second end cap including a main body disposed adjacent the stator opposite the fan”. 
	 Claims 2-9 are allowable based on their virtue of depending on claim 1.
In claim 10, Aoyama et al. (JP 2016/111738) teaches a power tool (abstract) comprising: a housing (32); a battery receptacle (34) formed on the housing for receiving a power tool battery pack; a control module (not shown) disposed within the housing to control supply of power from the battery pack; and a brushless direct-current (BLDC) motor mounted within (Figs 1 and 3) or on the housing, the motor comprising: a stator (48) having a stator core (54), a plurality of teeth (54b, Fig 4) extending radially outwardly from the stator core (54), and a plurality of windings (58, Fig 6) wound around the stator teeth; a rotor shaft (52) extending along a center axis (Fig 3); a rotor (50) having a rotor core (64, Fig 7) disposed around the stator (seen better in Fig 3), a plurality of permanent magnets (62, Fig 8) secured to the rotor core (64), an inner annular member (60, Fig 3) mounted on the rotor shaft (52), and a plurality of radial blades (66c, Fig 9) extending angularly from the rotor core (66b) to the inner annular member forming a fan adjacent the stator (Fig 3) that generates an airflow with rotation of the rotor shaft.
However, neither Aoyama et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a first end cap mounted on the housing, the first end cap including a radial back plate proximate the fan and a center opening in the radial back plate through which the rotor shaft extends, the radial back plate including at least one sloped surface forming at least one air gap, wherein the airflow generated by the fan is centrifugally guided within the first end cap by the at least one sloped surface and caused to exit the first end cap through the at least one air gap; and a second end cap including a main body disposed adjacent the stator opposite the fan.”.  Claims 11-13 are allowable based on their virtue of depending on claim 10.
In claim 14, Aoyama et al. (JP 2016/111738) teaches a stator (48) having a stator core (54), a plurality of teeth (54b, Fig 4) extending radially outwardly from the stator core (54), and a plurality of windings (58, Fig 6) wound around the stator teeth; a rotor shaft (52) extending along a center axis (Fig 3); a rotor (50) having a rotor core (64, Fig 7) disposed around the stator (seen better in Fig 3), a plurality of permanent magnets (62, Fig 8) secured to the rotor core (64), an inner annular member (60, Fig 3) mounted on the rotor shaft (52), and a plurality of radial blades (66c, Fig 9) extending angularly from the rotor core (66b) to the inner annular member forming a fan adjacent the stator (Fig 3) that generates an airflow with rotation of the rotor shaft.
However, neither Aoyama et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a lawn mower comprising: a main deck defining a lower cavity within which a cutting blade is received; a plurality of wheels supporting the main deck; and a brushless direct-current (BLDC) motor mounted on the main deck for driving the cutting blade, the motor comprising: a first end cap mounted on the main deck, the first end cap including a radial back plate proximate the fan and a center opening in the radial back plate through which the rotor shaft extends, the radial back plate including at least one sloped surface forming at least one air gap, wherein the airflow generated by the fan is centrifugally guided within the first end cap by the at least one sloped surface and caused to exit the first end cap through the at least one air gap and above the main deck; and a second end cap including a main body disposed adjacent the stator opposite the fan.  Claims 15-16 are allowable based on their virtue of depending on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834